Citation Nr: 1446693	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether or not new and material evidence has been received to reopen a claim of service connection for a right leg disability.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Lori Chism, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to January 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).  

The Board notes that there has been some ambiguity in the past as to whether the Veteran's references to a right leg condition also encompass the several notations of a history involving a fractured right ankle.  However, as that matter has been adjudicated in a separate claim, it is not for consideration.

The issue of service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1989 rating decision denied the Veteran's claim for service connection for a right leg disability on the grounds that no right leg pathology was shown at the time of the decision, or during service; the Veteran was notified of this decision, did not appeal, and that decision is now final.

2.  While evidence received since the May 1989 decision includes evidence that is neither cumulative nor redundant of evidence then of record and that relates to an unestablished fact necessary to substantiate the underlying claim, it does not raise a reasonable possibility of doing so.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a right leg disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim seeking to reopen the matter of service connection for a right leg disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October 2008, and May 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as what constitutes new and material evidence and what evidence was specifically required to substantiate the previously unestablished elements of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the May 2012 statement of the case.  

In addition, the Veteran's pertinent postservice treatment records have been secured.  While the claims file does not include his complete service treatment records (STRs), the AOJ made several attempts to secure such records from all available sources.  The efforts taken to do so, as well as the determination of their unavailability, are documented in an April 2009 formal finding of unavailability.  While the Board is cognizant of VA's heightened duty to assist in such cases, the Veteran has had ample opportunity to supplement the record, and has not identified any pertinent evidence which remains outstanding, or indicated that his STRs may be available at an alternate source.  Notably, several correspondences in the record (most recently in April 2012) indicate the Veteran wishes to proceed with his claim on the basis of the evidence now of record.  VA's duty to assist is met.
Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

A May 1989 rating decision denied the Veteran service connection for "right leg pathology" on the grounds that the evidence then of record showed no right leg pathology, and nothing suggested the Veteran had sustained a right leg injury during service.  Evidence of record at the time included partial STRs from his National Guard service, VA treatment records, private treatment records, and a May 1988 VA orthopedic examination report which showed no history of problems with legs in service.  At the time of that decision, as now, the Veteran claimed that he had suffered a broken leg during service.

Evidence received since the May 1989 rating decision includes several lay statements from friends corroborating his reports of breaking his right leg while stationed at Fort Hood.  These statements were not of record in 1989, and are new evidence.  Moreover, they relate to the previously unestablished in-service injury element of service connection.  However, there is nothing of record suggesting the Veteran has a current right leg disability.  VA treatment records contain no record of treatment for a right leg disability.  There are some records noting complaints of right knee pain, but pain of itself does not amount to a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While the Veteran claims a current right leg disability, he does not do so with specificity, and though he may be competent to observe a broken leg during service, he is not similarly competent to diagnose a residual disability of a broken leg, which is more complex and requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Absent evidence of a present disability, there can be no valid claim for service connection, regardless of whether other elements have been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, even considering the low threshold established under Shade v. Shinseki, 24 Vet. App. 110 (2010), evidence received since the prior final denial does not raise a reasonable possibility of substantiating his claim of service connection for a right leg disability, and the appeal in this matter must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for a right leg disability is denied.


REMAND

Turning to the Veteran's claim seeking service connection for residuals of a head injury, he has not been afforded an examination in connection with that claim.  VA treatment records include several diagnoses of "traumatic injury headaches" based on the Veteran's reports that his headaches began after sustaining a head injury during a fall in service.  In addition, the Veteran has submitted lay statements from fellow Veterans that corroborate his own testimony regarding a head injury during night training at Fort Hood, and subsequent hospitalization at the Carl R. Darnall Army Medical Center.  The Board notes that these lay statements are consistent, and that the Veteran's own reports have also been largely consistent in both statements submitted in connection with this claim and in reports to VA treatment providers.  In light of the fact that STRs from his active duty period are unavailable, the Board cannot ignore these statements, and must afford them greater probative value.  As there is credible evidence of both a present disability and an injury in service, and the Veteran's own statements (supplemented by the VA diagnosis of "traumatic injury headaches") suggests a relationship between the two, the low threshold for determining when a VA examination is required is met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated records of VA treatment the Veteran has received for his headache residuals of a head injury.

2.  Then, arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his claimed headache residuals of a head injury.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that response to the following:

(a)  Does the Veteran have a current disability manifested by headaches?

(b)  If so, is it at least as likely as not (a 50 percent or better probability) that such disability is a residual of a head injury sustained during service?  Specifically address the various lay statements corroborating the Veteran's claim that his headaches are due to a head injury suffered during night training at Fort Hood.

The examiner must provide a complete rationale for all opinions.  If the opinion is that a diagnosed disability is not related to the Veteran's service, the examiner should identify the etiology felt to be more likely and explain why that is so.

3.  Then, review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


